Case 17-07446        Doc 74     Filed 01/31/19     Entered 01/31/19 12:42:37          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 07446
         Shalina Purnell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/09/2017.

         2) The plan was confirmed on 08/23/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/28/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/17/2018, 05/23/2018, 11/07/2018.

         5) The case was Converted on 11/20/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-07446             Doc 74         Filed 01/31/19    Entered 01/31/19 12:42:37                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $4,080.00
           Less amount refunded to debtor                                $367.49

 NET RECEIPTS:                                                                                            $3,712.51


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,360.58
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $151.93
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,512.51

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advanced Recovery Systems, Inc          Unsecured         398.00           NA              NA            0.00       0.00
 AFNI, Inc                               Unsecured         195.00           NA              NA            0.00       0.00
 Cbe Group                               Unsecured         434.00           NA              NA            0.00       0.00
 CCS Collections                         Unsecured         193.22           NA              NA            0.00       0.00
 Central Furniture                       Secured           988.00          0.00          500.00          50.00       0.00
 City of Chicago Department of Revenue   Unsecured      5,000.00       4,939.60        4,939.60           0.00       0.00
 Commonwealth Edison Company             Unsecured         500.00        596.79          596.79           0.00       0.00
 Credit Collection Service               Unsecured         397.00           NA              NA            0.00       0.00
 Credit Management LP                    Unsecured          40.00           NA              NA            0.00       0.00
 DDG 7822 LLC                            Unsecured      1,700.00            NA              NA            0.00       0.00
 Diversified Consultant                  Unsecured      1,166.00            NA              NA            0.00       0.00
 Harvard Collection Services, Inc        Unsecured      2,998.00            NA              NA            0.00       0.00
 I C System Inc                          Unsecured         159.00           NA              NA            0.00       0.00
 Illinois Dept of Human Services         Unsecured           1.00      2,998.00        2,998.00           0.00       0.00
 Illinois Lending Corporation            Unsecured      1,000.00         616.25          616.25           0.00       0.00
 Maroon Financial Credit Union           Secured           625.00        843.32          843.32           0.00       0.00
 Maroon Financial Credit Union           Secured        7,352.00       6,902.13        6,902.13        150.00        0.00
 Milenkovic, Mike                        Unsecured      1,950.00            NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         486.00        434.73          434.73           0.00       0.00
 PNC Bank                                Unsecured           1.00           NA              NA            0.00       0.00
 Resurgent Capital Services              Unsecured           0.00        500.18          500.18           0.00       0.00
 Stellar Recovery                        Unsecured         195.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-07446        Doc 74      Filed 01/31/19     Entered 01/31/19 12:42:37             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,902.13            $150.00              $0.00
       All Other Secured                                  $1,343.32             $50.00              $0.00
 TOTAL SECURED:                                           $8,245.45            $200.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,085.55               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,512.51
         Disbursements to Creditors                               $200.00

 TOTAL DISBURSEMENTS :                                                                       $3,712.51


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
